PER CURIAM.
This is an appeal by the defendant Presnel St. Louis from adjudications of guilt and *324sentences imposed after an adverse jury verdict for the offenses of: (1) forgery, (2) uttering a forged instrument, and (3) fraudulent use of a credit card. We accept the state’s confession that it was error for the trial court to order that the five-year habitual felony offender sentence imposed for forgery run consecutively with the five-year concurrent habitual offender sentences imposed for uttering a forged instrument and fraudulent use of a credit card. Because all three of these offenses were committed in a single criminal episode, all three of the five-year habitual offender sentences imposed should run concurrently. Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. —, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994). The remaining two points on appeal raised by the defendant present no reversible error.
The adjudications of guilt for all three convictions under review and the sentences imposed for uttering a forged instrument and fraudulent use of a credit card are affirmed. The five-year sentence imposed for forgery is reversed insofar as the sentence is to run consecutively with the other two sentences herein, and the cause is remanded to the trial court with directions to resentenee the defendant on the forgery conviction to no more than five years imprisonment, said sentence to run concurrently with the other two sentences herein.
Affirmed in part; reversed in part and remanded.